WINTHROP, J.,
dissenting:
¶24 I respectfully dissent. The majority contends the presumption of paternity in AR.S. § 25-814(A) does not apply to Oakley in this case. I disagree.
¶ 25 In McLaughlin v. Jones, another panel of this court correctly concluded that the Supreme Court’s decision in Obergefell v. Hodges inquires a gender-neutral interpretation of AR.S. § 25-814(A). See McLaughlin, 240 Ariz. at 564, ¶ 14, 382 P.3d at 122. A gender-neutral interpretation of the statute allows courts to apply the presumption of paternity to females such as Oakley, who are “married [to the mother of the child] at any time in the ten months immediately preceding the birth.” AR.S. § 25-814(A)(l). This interpretation is consistent with Obergefell, which recognized that ensuring same-sex couples have the right to marry provides “profound benefits” to the “hundreds of thousands of children [that] are presently being raised by such couples.” Obergefell, 135 S.Ct. at 2600.
¶ 26 The New York Court of Appeals came to a similar conclusion last year in Brooke S.B. v. Elizabeth A.C.C., 28 N.Y.3d 1, 39 N.Y.S.3d 89, 61 N.E.3d 488, 498 (2016). There, the court departed from its historically strict interpretation and application of the term “parent,” and concluded that a person who is not a biological or adoptive parent, but who has agreed with the biological parent of the child to conceive and raise the child as co-parents, may obtain standing as a “parent” to seek visitation and custody. Brooke S.B., 39 N.Y.S.3d 89, 61 N.E.3d at 498-501. In so deciding, the court recognized that the “foundational premise of heterosexual parenting and nonrecognition of same-sex couples is unsustainable” in light of the enactment of same sex marriage laws and the Supreme Court’s holding in Obergefell, Id,., 39 N.Y.S.3d 89, 61 N.E.3d at 498. Further, the court emphasized that “an overly-restrictive definition of ‘parent’ ... sets too high a bar for reaching a child’s best interest and does not take into account equitable principles, ...” Id., 39 N.Y.S.3d 89, 61 N.E.3d at 500.
¶ 27 Additionally, because I believe Obergefell mandates a gender-neutral interpretation of A.R.S. § 25-814(A), I disagree with the premise that this court should decline to apply such an interpretation on the basis that it will “disrupt the statutory scheme” of Arizona’s paternity statutes. Affording equal rights of parentage to same-sex spouses would instead foster “the permanency and stability important to children’s best interests” and should take priority over any speculative fears of disrupting the statutory scheme. Obergefell, 135 S.Ct. at 2600. See also Brooke S.B., 39 N.Y.S.3d 89, 61 N.E.3d at 498-99 (stating that a proper test for determining parentage “ensures equality for same-sex parents and provides the opportunity for their children to have the love and support of two committed parents”).
¶ 28 The majority also asserts that, under Arizona law, biology and adoption are the only mechanisms that establish legal parenting status in Arizona. But, where a child is bom out of wedlock, legal parentage may be established through a properly executed voluntary acknowledgement of paternity. See AR.S. § 25-812. Under A.R.S. § 25-812(D), after signing a voluntary acknowledgment of paternity (and completing the other required actions outlined in § 25-812(D)), a person may be deemed the legal father of a child. Athough the goal of § 25-812 may be to identify the biological father in situations where paternity cannot be presumed under A.R.S. § 25-814, in practice, an individual who has neither biological nor adoptive ties to a child can be deemed the legal father. See Andrew R. v. Ariz. Dep't of Econ. Sec., 223 Ariz. 453, 455-61, ¶ 18, 224 P.3d 960, 952-58 (App. 2010). Thus, although the majority may be correct that A.R.S. § 25-814(A) is rooted *502in biology, interpreting the paternity statutes as “gender specific” does not prevent a male without a biological or adoptive connection to a child from obtaining legal parentage rights through other means.
¶ 29 Finally, I recognize that A.R.S. § 25-814(C) allows for the presumption of paternity to be rebutted. Regardless of that fact, because a male in Oakley’s position would automatically be afforded the presumption of parentage, I agree with my colleagues in McLaughlin that a female in the same position is entitled to the same presumptive light. Refusing to interpret A.R.S. § 25-814(A) in a gender-neutral manner denies any meaningful remedy for an already explicitly acknowledged parent, which is the case here. More importantly, such insupportable statutory construction will force courts to “permanently sever strongly formed bonds between children and adults with whom they have parental relationships.” Brooke S.B., 39 N.Y.S.3d 89, 61 N.E.3d at 498.
¶30 Accordingly, I would accept review and deny relief.